Citation Nr: 0724456	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia.

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a video conference hearing in January 
2007.


REMAND

The Board's review of the record reveals that further action 
on the claims for bilateral hearing loss and tinnitus is 
warranted.

During his video conference hearing in January 2007, the 
veteran testified that while serving in the Republic of 
Vietnam, he wore headphones all the time, ran the field radio 
switchboard for his unit, experienced constant static in his 
ears, and dealt with loud concussive noise exposure when his 
unit was mortared.  He heard half of a radio-transmitted 
message, he said, because of the ringing and static in his 
ears.  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The veteran also testified that he never complained of 
hearing difficulties while on active duty because he did not 
realize there was a problem until he came home, started 
working, and had difficulty hearing conversations when there 
was background noise.  He said that he first went to see a 
doctor about hearing problems, and was given a hearing test, 
in 1968, 1969 or 1970 at the Philadelphia VA outpatient 
clinic on Broad and Cherry streets.  He also testified that 
he never was informed of the results of that test and that 
people with the Philadelphia VAMC later told him that they 
had no record of his visit.  

Further, the veteran testified that post service he worked as 
a union carpet or floor layer and was not exposed to any loud 
noise after discharge.  In addition, the veteran admitted, 
and the claims file discloses, that in November 2003 he 
underwent a private hearing test.  A copy of the private 
audiogram found in the claims file contains the notation that 
the veteran was then diagnosed with bilateral high frequency 
sensorineural hearing loss consistent with noise-induced 
hearing loss.  

In accordance with VA's duty to assist the appellant in the 
development of the facts pertinent to his claims, the Board 
believes that development is in order to obtain a VA medical 
opinion addressing whether the veteran's currently diagnosed 
noise-induced hearing loss and complaints of tinnitus are the 
result of his noise exposure during service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Prior to arranging for a medical opinion, the RO or Appeals 
Management Center (AMC) should obtain all outstanding VA 
records.  Though the claims file contains an undated message 
from the Philadelphia VAMC that it had no medical or hospital 
records referring to the veteran for the 1976 to 1999 time 
period, and a November 2003 form notes that the RO had twice 
requested medical records for the 1976 to 1999 time period, 
the Board finds that, in view of the veteran's testimony 
cited above, an attempt to retrieve records from the 1968 to 
1970 time period is in order.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO/AMC must obtain 
from the Philadelphia VAMC all outstanding records of 
treatment for the veteran's hearing disorders, following the 
requirements of current 38 C.F.R. § 3.159 as regards 
obtaining records from Federal facilities.  

The RO/AMC also should give the veteran another opportunity 
to present information and/or evidence pertinent to his 
claims on appeal.  The notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO/AMC should 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly as regards disability ratings 
and effective dates-as appropriate.  

After providing the appropriate notice, the RO/AMC should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO/AMC should obtain from the VAMC 
in Philadelphia all records of medical 
evaluation and/or treatment for the 
veteran's hearing disorders, from the date 
of his discharge in May 1968 to the 
present, especially any records from the 
1968-1970 time period.  In requesting 
these records, the RO/AMC must follow the 
procedures of current 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO/AMC should send to the veteran 
and his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claims for service connection for 
bilateral hearing loss and for service 
connection for tinnitus.  In particular, 
the veteran should complete an 
authorization form for treatment he 
reportedly received in 1968 from Ear, 
Nose, and Throat Consultants of Frankford 
Hospital-a facility he identified in his 
VA Form 21-526.

The RO/AMC also should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO/AMC 
should ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards disability 
ratings and effective dates.  The letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO/AMC 
should assist the veteran in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO/AMC should contact the U.S. 
Army & Joint Services Records Research 
Center and ask them to attempt to verify 
whether the veteran's unit, Company A 43d 
Signal Battalion was exposed to attacks 
(via mortar, rocket, gun, etc.) on 
Pleiku/An Khe/Mat V Compound in the 
Republic of Vietnam from October 30, 1966 
to January 30, 1967 (pursuant to testimony 
from the veteran).

5.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any hearing 
impairment and tinnitus present.  The 
claims folder must be made available to 
and reviewed by the physician.  Any 
indicated studies should be performed.  
Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect as 
to whether there is a 50 percent or better 
probability that the veteran's hearing 
impairment and tinnitus are etiologically 
related to his military service, to 
include noise exposure.  The rationale for 
each opinion expressed must also be 
provided.

6.  To help avoid a future remand, the 
RO/AMC must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should adjudicate the claims for 
service connection for bilateral hearing 
loss and service connection for tinnitus 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO/AMC should furnish 
to the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this remand is to afford due process and 
conduct further evidentiary development; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



